DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the reaction product includes an epoxy compound represented by the following General Formula (a)…” It is unclear whether the formula (a) epoxy compound is referring to an “additional” epoxy compound to the one cited in claim 1, to the epoxy compound itself in claim 1, or if it represent a formula of the actual reaction product itself. From the specification, it appears that the formula (a) represent the formula of the reaction product of claim 1.
Claim 7 recites “a first epoxy compound” “a second epoxy compound” and “a third epoxy compound.” As cited in claim 6 above, it is unclear what epoxy compound the formula is referring to since only one epoxy compound is mentioned in claim 1.  From the specification, it appears that the formula (a) represent the formula of the reaction product of claim 1 and the R groups are of the reaction of the epoxy and naphthalene compound of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 10-12, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/274,762 (hereinafter App. No. 17/274,762). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. 17/274,762 teach each and every component of the claims of the present invention and read upon them in an anticipatory fashion.
Claims 1-5, 10-12, of the present application are read upon by claims 1-12, of App. No. 17/274,762. 


Claims 1, 4-7, 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-16, 21-23, of copending Application No. 17/598,305 (hereinafter App. No. 17/598,305). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. 17/598,305 teach each and every component of the claims of the present invention and read upon them in an anticipatory fashion.
Claims 1, 4-7, 10-12, of the present application are read upon by claims 1-7, 10-16, 21-23, of App. No. 17/598,305. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-114866 A to Morino et al. (hereinafter Morino).
Regarding claims 1-5, and 10-12, Morin teaches the epoxy compound having the formula 
    PNG
    media_image1.png
    73
    789
    media_image1.png
    Greyscale
, wherein the preferred embodiment is the R1-R4 are all methyl groups, and the divalent naphthalene group is a residue from 1,5-, 1,6-, or 2,6- (para 5-6). The above meets the claimed reaction product obtained from 1,5- or 2,6- dihydroxynaphthalene cited in claims 1-4, and the mesogenic epoxy compound with formula (M) wherein X is a single bond, and Yn is 4 methyl groups cited in claims 4-5. Morin also teaches the epoxy resin is mixed with a curing agent and is used to impregnate fibers to form prepreg (para 18-19), and cured (para 28), which meets claims 10-12.
	
Regarding claims 6-9, as cited above and incorporated herein, Morin teaches claim 1. Morin further teaches the epoxy compound is obtained by reacting 2 mol of 4,4’-biphenyl 
	Morin is silent regarding the formula (a) cited in claims 6 and 7, and the viscosity properties cited in claim 8-9.
However, Morin teaches a substantially identical process of obtaining the reaction product, specifically in composition to the claimed invention such as and Applicant further teaches reacting 4,4’-biphenyl diglycidyl ether and 1,5-dihydroxynaphthalene with a triphenylphosphine catalyst at 120 deg C for 5 hours to form a compound with an EEW of 385 g/mol, (para 21), and Morin further teaches the above reaction is done at an equivalent ratio of epoxy group/phenolic hydroxy group = m1/m range of m=1-10. (para 16). Similar, the claimed reaction product of the Applicant’s in example 1 is formed by reacting a biphenyl diglycidyl ether and 1,5-dihydroxynaphthalene with a tributylphosphine catalyst at 170 deg C (See para 190 of US publication). The Applicant also cites that formula (a) is formed from a reaction between the secondary hydroxy group with the epoxy group of the epoxy compound which is controlled by the selection of the reaction catalyst such as triphenylphosphine (See para 103 and 107-109 of the US publication), and is also controlled by the eq. ratio of epoxy group to phenyl hydroxy group (See para 118-120). The Applicant further states that the properties such as flowability (i.e. viscosity) is determined by the molecular weight and EEW, wherein the eew is from 245-500 g/eq. (para 125-129 of the US publication).
.

Claim(s) 1-7, and 10-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-040647 A to Kobiyama et al. (hereinafter Kobiyama).


    PNG
    media_image2.png
    93
    679
    media_image2.png
    Greyscale
(para 7-10), wherein R1-R4 is hydrogen or alkyl group, and M is a glycidyl group and/or hydrogen. Specifically, the above is obtained by reacting diglycidyl ether of 5,5’-tetramethyl-4,4’-dihydroxybiphenyl and 1,5-dihydroxynapthalene with triphenyl phosphine, and then further reacting the reaction with epichlorohydrin (para 53). The above meets the claimed reaction product formula (a) cited in claims 1-7, wherein the above diglycidyl ether of 5,5’-tetramethyl-4,4’-dihydroxybiphenyl meets the R1 derived from a first epoxy, the diglycidyl ether of 5,5’-tetramethyl-4,4’-dihydroxybiphenyl reacted with 1,5-dihydroxynapthalene meets the R2 derived from a second epoxy and reactive naphthalene, and epichlorohydrin is the R3 derived third epoxy. Kobiyama further teaches the above is mixed with a curing catalyst (para 42), and cured (para 47), which meets claims 1-7 and 10-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766